China Aoxing Pharmaceutical Will Present at the Third Annual Adam Friedman China Growth Conference on November 7 and Will File Its Presentation with the SEC as a Form 8K New York, November06, 2007 (PR Newswire) – China Aoxing Pharmaceutical Company, Inc. (OTCBB: CAXG), which has the largest manufacturing facility and product pipeline for highly regulated narcotic medicines and pain medication in China, announced today that it will present at the Third Annual Adam Friedman China Growth Conference at the Princeton Club in New York City on November 7. The Company’s presentation will be filed with the U.S. Securities and Exchange Commission as a Form 8K. About China Aoxing Pharmaceutical Company, Inc. China Aoxing Pharmaceutical Company, Inc. (OTCBB: CAXG)is a pharmaceutical company in China specializing in research, development, manufacturing and distribution of a variety of narcotics and pain management products. Headquartered in ShijiazhuangCity, the pharmaceutical capital of China, outside of Beijing,the Company has the largest product pipeline and largest manufacturing facility (1.2 million sq. ft.) for highly regulated narcotic medicines, addressing a very under-served market in China.Its facility is one of the few GMP facilities licensed for narcotics medicines.The Company has two drugs on the market and has received China SFDA licenses for seven more medications such as Oxycodone, Tilidine and Pholcodine.The Company is working closely with the Chinese government and SFDA to assure the availability of narcotic drugs and pain medicinesthroughout
